Title: From George Washington to David Hall, 28 August 1757
From: Washington, George
To: Hall, David



Sir
Fort Loudoun August 28th 1757.

If you be rememberd when I dischargd my account in your Office in March last, I desird notwith standing the Post was discontinued to Winchester, that the Papers might be sent to Alexandria for me, from whence I coud get them, tho. not so regularly.

I conceive, as I have [not] got any since, that you must have mistaken my meaning or directions.
The Officers of the Virginia Regiment and some others, have contributed a Sum to support a Post for three Months, to ride the length of Lancaster to meet yours from Philadelphia; and have desird that I woud apply to you for 30 weekly Papers during that time, to (to commence next Post and) be directed to the care of Doctr James Craik in Winchester. This Sir I hope you will accordingly do, & I will become answerable for the price of that number of Papers. We make no doubt but you will direct these Papers to be forwarded by the Post Master at Lancaster, and I woud gladly know the Price of them.
Not knowing who has the care of the Post Office at Philadelphia in the absence of Mr Franklin, I have taken the liberty of Inclosing to you a Packet for New York, and beg the favour of you to forward it, whatever expence (as I woud choose to be at the expence myself) arises in getting it to or from you; I will chearfully pay upon the first Notice given me—and I shoud be obligd to you, if you woud desire the Post Master since we are likely to open a Communication from hence to Philadelphia, if any letters shoud come directed to me, that he woud send them in this Channel rather than to Fredericksburg, a round they generally have taken. Your favours in these particulars will very much oblige Yr most Obedt Hble Servt

Go: Washington

